Citation Nr: 1715173	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 30 percent from September 1, 2015, for residuals of a left total knee replacement.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to November 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2014 rating decision, the RO granted entitlement to an evaluation of 100 percent for left total knee replacement, effective July 14, 2014, and an evaluation of 30 percent from September 1, 2015.  

The Veteran was scheduled to appear for a hearing before a member of the Board at the Waco RO in January 2015, but the Veteran did not report for this hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

In March 2015 the Board remanded the issues of entitlement to a disability rating in excess of 10 percent prior to July 14, 2014, for left knee synovial chondromatosis with degenerative joint disease, and entitlement to a disability rating in excess of 20 percent prior to July 14, 2014, for left knee instability, for additional development.  

Thereafter, in August 2015, the Board denied entitlement to a disability rating in excess of 10 percent prior to July 14, 2014, for left knee synovial chondromatosis with degenerative joint disease, and entitlement to a disability rating in excess of 20 percent prior to July 14, 2014, for left knee instability.  In August 2015, the Board remanded the issue listed on the title page for additional development.

In a May 2016 rating decision the RO granted entitlement to scars from left knee surgery and assigned a noncompenable evaluation effective July 14, 2014.  To date, the Veteran has not indicated a disagreement with the evaluation or the effective date assigned for the scars.  As such, the Board finds that the evaluation and effective date assigned for the Veteran's scars from left knee surgery are not presently on appeal before the Board.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board remanded the claim in August 2015 for the Veteran to be afforded a VA medical examination.  Upon examination in December 2015 the examiner reported range of motion results for both knees, indicated that there was no pain on weight bearing for the right knee, indicated that there was pain on weight bearing of the left knee, and reported that there was no additional functional loss or range of motion after three repetitions of either knee.  The examiner reported that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time in both knees.  However, this was not described in terms of range of motion.  In addition, the examiner reported that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups in both knees; but the examiner could not specify the range of motion during a flare-up.  The examiner did not render findings with regard to pain on passive range of motion.

38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the issue must be remanded for the Veteran to be afforded another VA medical examination.

Review of the claims file reveals that the Veteran receives consistent treatment from VA.  VA treatment notes dated to July 2016 have been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since July 2016.  See 38 C.F.R. § 3.159 (2016).

An attempt was made to obtain treatment records from Dr. S and Scott and White Hospital in October 2015.  The record reveals that the provider stated that the request was not HIPAA compliant and the records were not released to VA.  Thereafter, in May 2016 incomplete treatment records from Dr. S and Scott and White Hospital were submitted by the Veteran and associated with the claims file.  On remand, after obtaining necessary authorization, an additional attempt must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. S. and Scott and White Hospital.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records since July 2016.

2.  After obtaining necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. S and Scott and White Hospital.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Schedule the Veteran for a VA medical examination of the left knee for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  
In conjunction with the examination, the examiner is asked to provide the following information:

A)  Results of range of motion testing in active and passive motion, while weight-bearing and nonweight-bearing, and of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

B)  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  

C)  The examiner is also asked to review the prior December 2015 left knee VA examination and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing in the left knee and opposite joint would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


